Citation Nr: 1532682	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-47 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a penetrating gunshot wound of the right anterior/lateral thigh (Muscle Group XIV).

2.  Entitlement to service connection for left leg peripheral vascular disease, as secondary to the residuals of a penetrating gunshot wound of the right anterior/lateral thigh.

3.  Entitlement to service connection for right leg peripheral vascular disease, as secondary to the residuals of a penetrating gunshot wound of the right anterior/lateral thigh.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran failed to show without good cause for a Travel Board hearing.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2014).

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in June 2015.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh are manifested by no worse than moderate disability of Muscle Group XIV.

2.  The most probative evidence of record does not support a finding that there is a nexus between a current diagnosis of left leg peripheral vascular disease and service; or that the Veteran's left leg peripheral vascular disease was caused or aggravated by the service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh.

3.  The most probative evidence of record does not support a finding that there is a nexus between a current diagnosis of right leg peripheral vascular disease and service; or that the Veteran's right leg peripheral vascular disease was caused or aggravated by the service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for residuals of a penetrating gunshot wound of the right anterior/lateral thigh (muscle group XIV) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, DC 5314 (2014).

2.  The Veteran's claimed left leg peripheral vascular disease was not incurred in or aggravated by active service, and was not caused or aggravated by the service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The Veteran's claimed right leg peripheral vascular disease was not incurred in or aggravated by active service, and was not caused or aggravated by the service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for entitlement to service connection for peripheral vascular disease of the bilateral legs, the RO provided pre-adjudication VCAA notice by letter dated in March 2009 and June 2011.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  The June 2011 letter also notified the Veteran of the evidence needed to establish a claim for secondary service connection.

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's claim for an increased rating for residuals of a penetrating gunshot wound of the right anterior/lateral thigh, the RO provided pre-adjudication VCAA notice by letter dated in March 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Disability (SSA) records, and lay statements have been associated with the record.  

Additionally, during the appeal period, with respect to the Veteran's claim for an increased rating for residuals of a penetrating gunshot wound of the right anterior/lateral thigh, the Veteran was afforded VA examinations in April 2008 and May 2009.  A VA examiner also performed a claims file review in May 2011.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  The April 2008, May 2009, and May 2011 VA examinations included opinions which discussed the nature and etiology of the Veteran's claimed peripheral vascular disease of the bilateral legs.  Taken as a whole, the opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Rating Principles - Residuals of a Gunshot Wound to the Right Thigh

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran is seeking a higher disability rating for his residuals of a penetrating gunshot wound of the right anterior/lateral thigh (Muscle Group XIV).

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Under 38 C.F.R. § 4.71a, DCs 5160 to 5162, amputation of the thigh may warrant a disability rating ranging from 60 to 90 percent, depending on how extensive the amputation is and where the amputation occurs on the thigh. 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  



III.  Factual Background 

The residuals of a gunshot wound of the right anterior/lateral thigh are currently rated at 10 percent under DC 5314, which pertains to injuries of Muscle Group XIV.  Muscle Group XIV is the anterior thigh group, including (1) Sartorius, (2) rectus femoris, (3) vastus externus, (4) vastus intermedius, (5) vastus intermus, and (6) tensor vaginae femoris.  The functions of this muscle group are extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) [extension of hip] in postural support of the body, and acting with hamstrings in synchronizing hip and knee.  

Under DC 5314, a slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 30 percent rating, and a severe muscle injury warrants a 40 percent rating.  

In order to warrant the next highest rating of 30 percent, there must be evidence of a moderately severe muscle injury.  

The Veteran's service treatment records revealed that the Veteran sustained a penetrating gunshot wound of the right anterior thigh, for which he was hospitalized and treated.  The wound was open on initial presentation.  The service treatment records did not show any evidence of artery and/or nerve involvement.  The wound required debridement and closure with a suture.  The wound was described as superficial; there was no indication the wound was through-and-through.  The course of hospital treatment was uneventful.  There was no indication of bone involvement.

In a private treatment record dated in February 2008, Dr. C.C. noted that the Veteran complained of pain in his legs, increased by walking more than 100 yards or climbing.  The Veteran described the pain as intermittent.  Dr. C.C. noted that the Veteran also had a gunshot wound to the right thigh, which caused intermittent pain.  He diagnosed persistent pain at the site of the gunshot wound to the right thigh.

On VA examination in April 2008, the Veteran described a gunshot wound in 1968.  He reported that he was given a spinal block and debridement of the wound while in Vietnam.  He reported that he was sent to Saigon Hospital for recovery, and his wound on the anterior thigh was opened for one to two weeks.  The Veteran reported that the original entrance was on the posterior aspect of his thigh, but because the wound was so large on the anterior thigh, when they pulled the skin together to close it up, the entrance wound moved to the lateral aspect of the thigh from the posterior aspect.  The Veteran denied any problems with his leg for many years, until 2000.  At that time, he noted symptoms of tightness in the right calf muscles after walking only about 20 yards.  The Veteran indicated that the tightness would start in the lower part of the leg and then eventually cover the entire leg.  The Veteran noted that the tightness began shortly thereafter on the left leg as well.  The Veteran indicated that he sought treatment at the VA, and a magnetic resonance imaging (MRI) taken in 2002 showed bilateral blocked arteries in the legs.  

The Veteran complained of intermittent pain, which was aggravated by walking.  He described the severity as 2/10, with flares to 8/10.  He reported flares on a daily basis, whenever he walked more than 50 yards or stood for more than 15 minutes.  The Veteran also complained of cramps in the calves and thighs of the legs and right leg weakness.  The Veteran did not have any complaints regarding his scars.  The Veteran was able to walk/transfer and perform all activities of daily living, such as eating, grooming, bathing, toileting, and dressing independently.  He reported that his condition required him to stop to sit often and slowed his daily activities in general.  The Veteran reported that he had not worked since the summer of 2007 because he was unable to stand on his feet long enough to work.  The Veteran noted that he was still able to drive.

On examination, the Veteran's gait was even; his posture was erect; and on ambulation, his balance was steady and he did not require any assistive devices.  The examiner noted that the Veteran sat at ease during the interview and required few position changes for comfort.  The examiner noted entry and exit wound scars.  The scars were noted as non-tender, hypopigmented, stable, deep, and non-keloid, with evidence of adhesion to the underlying muscle tissue, but without evidence of causing any restriction of movement or function of the hip or knee joints.
The examiner noted that the injured muscle group was Muscle Group XIV.  The examiner noted an insignificant thigh circumference discrepancy.  The examiner noted evidence of decreased vibratory and monofilament sensation bilaterally, right greater than left.  The examiner noted that the sensation deficit followed the peroneal nerve.  There was no objective evidence of tendon damage, bone, joint or nerve damage.  There was no evidence of muscle herniation.  The examiner reported hip and knee ranges of motion.  The examiner found no objective evidence to show any additional functional loss of range of motion due to pain, etc. beyond the measured and reported ranges.  The examiner found no objective evidence of painful motion.  The examiner found objective evidence of guarding of movement bilaterally.  The range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  There were no callosities or unusual shoe wear patterns that would indicate abnormal weight bearing.  The quad/hamstring strength test was 5/5 bilaterally with no pain.  The Veteran was able to weight-bear on the right and left legs doing repetitive shallow knee bends on each extremity.  The Veteran was able to squat to 70 degrees and return to standing position without pain.  The Veteran had good coordination with heel, toe, tandem, and BW walk.  There was no evidence of muscle atrophy, and no objective evidence of associated tendon, bone, joint, or nerve damage.

The examiner noted objective evidence that Muscle Group XIV could move the joint through normal range with sufficient comfort, endurance, and strength to accomplish activities of daily living.  The examiner noted that there was no evidence in the service treatment records that the wound was a through-and-through; he found no mention of an exit and an entrance wound.  The examiner noted that the service treatment records only noted debridement and suturing of a wound.  The examiner noted that the wound was described as being located on the "mid anterior right thigh."  The examiner noted that the injury was described as: "wound, open right thigh, no artery or nerve involvement.  Local anesthesia, procedure: Debridement, suture of wound."  The examiner noted that the physical examination found, "superficial gunshot wound anterior mid right thigh.  Normal distal pulses and sensory function."  X-ray imaging did not reveal any fracture of the femur.  The examiner found that the Veteran's current complaints were consistent with claudication related to arterial insufficiency in the lower extremities bilaterally.  The examiner found that these symptoms were less likely than not related to the gunshot wound to Muscle Group XIV.  She noted that there was no evidence of record or current clinical evidence of nerve or blood vessel damage related to the scars on the right thigh.  She further opined that given the years of no complaints from the gunshot wound, it was less likely than not the gunshot wound aggravated or worsened the Veteran's arterial insufficiency beyond its normal progression.

In his claim dated in May 2009, the Veteran reported that his condition had worsened.  He indicated that his limping was worse on his right than on his left due to the weakness in his right thigh.

In January 2009, the Veteran was hospitalized for his bilateral lower extremity peripheral vascular disease.  His right thigh wound was also examined while he was hospitalized.  The Veteran had good strength and tone.  Muscle strength at the quadriceps and the hamstrings was 4/5.  The examiner found a linear scar anterior to the femur and another much wider, irregular scar anteromedial to the mid-shaft of the femur and muscle compartment.  Other than noting the existence of the right thigh wound, no direct treatment for the right thigh was shown in any of the VA treatment records around this time.  The examiner opined that the weakness of the Veteran's right thigh "may well have" contributed to the overall disability of his lower extremities that was significantly magnified with the atheromatous disease in his left femoral artery and in the trifurcation atherosclerosis of both legs.

On VA examination in March 2009, the findings and opinions remained unchanged from those noted in April 2008.  The Veteran reported a slight weakness in his right leg ever since his gunshot wound in service.  He also reported a slight decrease in the size of the right leg compared to the left leg.  He denied any problems with nerve injury.  He reported calf claudication symptoms in his bilateral legs for the past three years.  He noted that his right foot felt "cool."  The Veteran reported night cramps in his legs.  He denied rest pain.  On examination, the examiner noted a well-healed gunshot wound to the right thigh.  The examiner noted that the exit wound was anteriorly, and the original entrance wound was now laterally, probably from scarring with the large closure that was done.  The examiner noted adequate saphenous veins.  The Veteran's right foot was cool, and his left foot was warm.  There was no skin loss.  There was a small callous on the left great toe and a bunion on the left foot.  The assessment was fairly severe peripheral vascular disease without rest pain.  The examiner also noted residuals of a right thigh gunshot wound affecting Muscle Group XIV.

The Veteran complained of numbness over the right anterior thigh.  The examiner noted he was status post a hospitalization for seven weeks for the placement of artificial veins in the left thigh status post onset of gangrene to the left great toe.  The examiner noted that the Veteran's reports of vascular problems began in the right leg in 2002.  The examiner reported the range of motion for the Veteran's hip and knees.  There was a slight reduction in the right knee range of motion at 120 degrees.  There was no objective evidence of painful motion, locking, tenderness to palpation, instability, weakness, lack of endurance, or incoordination.  The assessment was scars, residual of penetrating gunshot wound of the right thigh.  The examiner noted that the scars were non-tender, hypopigmented, and stable.  The examiner indicated that the most anterior scar was deep with a 3mm tissue loss in the central 4 centimeters, non-keloid, with no evidence of flaking, scaling, sloughing, or causing restriction of movement or function of the knee or hip joint.  The assessment was clinical evidence of decreased range of motion of the knee, residual scars with evidence for tissue loss, and decreased sensation to light touch at the anterior thigh.  

The examiner noted that the Veteran was claiming service connection for his bilateral leg peripheral vascular disease as secondary to the residuals of the penetrating gunshot wound of the right anterior/lateral thigh.  The examiner indicated that the Veteran's service treatment records surrounding his gunshot wound injury did not note any artery or nerve involvement.  The examiner cited to medical literature, which noted that although numerous diseases could cause intermittent claudication, the vast majority of patients with claudication suffered from peripheral artherosclerosis.  The examiner noted that the clinical history could help distinguish among some of the less common causes of this disorder.  She noted examples such as limb trauma, radiation exposure, vasculitis, or ergot use for migraines.  The examiner noted that the risk factors that favored the development of peripheral arterial atherosclerosis included diabetes, hyperlipidemia, cigarette smoking, and hypertension.  The examiner found that after a careful review of the service treatment records noting that the gunshot wound was superficial with no evidence for artery or nerve involvement; review of the current medical literature regarding risk factors and etiology for the development of peripheral artery disease; and a review of the intercurrent medical records showing a diagnosis of peripheral vascular disease 34 years after the gunshot wound, the Veteran's current bilateral lower extremity peripheral vascular disease was less likely than not due to or caused by the gunshot wound to the right thigh in service.

In a VA treatment record dated in April 2009, the Veteran's gait and station were normal.  There was no deformity, crepitation, or effusions.  In a VA treatment record dated in June 2009, the Veteran reported that he was going to have vascular surgery in his right leg.

In a rating decision dated in August 2009, the RO granted entitlement to service connection for peripheral nerve damage, residuals of right thigh wound, and assigned a 10 percent evaluation, effective February 27, 2009.

In March 2011, the Veteran did not show for his VA examination, so a claims file review was performed instead.  The examiner noted that the Veteran received a gunshot wound in the right thigh in Vietnam.  The examiner noted that there was no vascular involvement at the time of the injury, and it was sutured using local anesthesia.  The examiner noted scars related to this injury.  The examiner found that the Veteran developed claudication in his legs around 2008 with an ischemic toe.  The examiner noted that the Veteran underwent bilateral revascularization procedures to correct his peripheral vascular disease.  The examiner noted that in a discharge summary following one of the surgeries that became infected, the physician wrote that she believed the weakness of the Veteran's right thigh may well have contributed to the overall disability of his lower extremities that was significantly magnified with the atheromatous disease in his left femoral artery and in the trifurcation atherosclerosis of both legs.  

The examiner noted that the causes of peripheral vascular disease listed in the VA examination dated in March 2009 included the same things that caused heart and stroke disease.  The examiner noted that these causes took place gradually over time.  The examiner found that if the Veteran had had a vascular injury at the time of his injury, or even within a year, it would have manifested itself.  In addressing the physician's statement, the examiner noted that the Veteran had an infected wound and would have been weaker in his leg at that time.  The examiner found that this indicated an overall disability of the lower extremities due to a combination of the service-connected disability and the other medical conditions, but without cause-and-effect relationship.  The examiner found that the peripheral vascular disease was less likely as not a result of the gunshot wound.  The examiner found further that the peripheral vascular disease was not aggravated by the gunshot wound on either the left or right leg.  The examiner noted that clinical signs of peripheral vascular disease include weak pulses, calf pain (claudication), and cool feet.  The examiner found that the Veteran's peripheral vascular disease was a result of his smoking, hypertension, alcohol abuse, and high cholesterol.  The examiner diagnosed gunshot wound to the right thigh and bilateral peripheral vascular disease, unrelated to the gunshot wound to the right thigh.

In a rating decision dated in April 2011, the RO granted entitlement to service connection for two scars, right thigh, and assigned a noncompensable evaluation, effective November 26, 2010.

IV.  Analysis - Residuals of a Gunshot Wound

Considering the type and history of the injury in conjunction with the current manifestations, the evidence tends to show that the Veteran's disability picture associated with his residuals of a penetrating gunshot wound of the right anterior/lateral thigh more closely approximates a moderate muscle injury, as opposed to a moderately severe muscle injury.  See 38 C.F.R. § 4.56.  The Veteran does not demonstrate cardinal signs or symptoms of a muscle disability of greater severity than that reflected by the currently assigned evaluation.  Based on the evidence above, the Board finds that a higher rating is not warranted given that a moderately severe injury to Muscle Group XIV is not shown.  A moderately severe muscle disability is one where the injury was either through-and-through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The evidence is devoid of a showing of such.  Also, the more probative evidence is against a showing of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  

In this regard, VA examinations have shown no loss of deep fascia or muscle substance, no intermuscular scarring, and essentially normal muscle function and strength.  Given the nature of the injury and the history of the injury, no more than moderate disability has been shown.  Although the May 2009 VA examination revealed a slight reduction in the right knee range of motion at 120 degrees, there was no objective evidence of painful motion, locking, tenderness to palpation, instability, weakness, lack of endurance, or incoordination.  The assessment was clinical evidence of decreased range of motion of the knee, residual scars with evidence for tissue loss, and decreased sensation to light touch at the anterior thigh.  Accordingly, the Veteran's symptomatology more closely approximates a moderate injury to Muscle Group XIV.  Any pain or resulting functional loss (i.e., limitation of motion due to pain, weakness and fatigue) associated with the Veteran's right thigh residuals are already contemplated in the relevant rating criteria for evaluating muscle injuries, and are reflected in the current 10 percent rating.  

The Board notes that in a rating decision dated in August 2009, the RO granted entitlement to service connection for peripheral nerve damage, residuals of right thigh wound, and assigned a 10 percent evaluation, effective February 27, 2009.  Moreover, in a rating decision dated in April 2011, the RO granted entitlement to service connection for two scars associated with the residuals of a penetrating gunshot wound of the right anterior/lateral thigh, and assigned noncompensable ratings, effective November 26, 2010.  As the Veteran has not appealed the disability ratings assigned, these issues are not for consideration here.

While the Veteran is competent to report any observed symptoms associated with his right thigh gunshot wound injury, the objective examinations are more probative in determining the actual degree of impairment.  Moreover, as will be discussed below, many of his complaints are related to his separate, unrelated peripheral vascular disease disability of the bilateral lower extremities.  Accordingly, the Board assigns a low probative value to his contentions.
 
As a preponderance of the evidence is against the assignment of an increased disability rating for the Veteran's residuals of a penetrating gunshot wound of the right anterior/lateral thigh, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran reports his residuals of a penetrating gunshot wound of the right anterior/lateral thigh causes pain and difficulties with standing and walking.  The Board notes, however, that the manifestations of his disability, to include pain and other functional limitations, are clearly contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, for the right thigh disability, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current rating.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for posttraumatic stress disorder, peripheral nerve damage associated with residuals of penetrating gunshot wound of the right thigh, and two scars associated with residuals of penetrating gunshot wound of the right thigh.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

VI.  Entitlement to Service Connection for Peripheral Vascular Disease of the Bilateral Legs

The Veteran is seeking entitlement to service connection for his peripheral vascular disease of the bilateral legs.  Specifically, the Veteran contends that his peripheral vascular disease of the bilateral legs is related to his service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board acknowledges that VA has also created a presumption of service connection for ischemic heart disease, including coronary artery disease, as found to be potentially due to herbicide exposure.  However, it is important to note that the disability presently on appeal does not constitute ischemic heart disease as defined for the purposes of entitlement to VA benefits.  Ischemic heart disease has explicitly been found not to include hypertension or peripheral manifestations of arteriosclerosis, such as the presently claimed peripheral vascular disease.  38 C.F.R. § 3.309(3), Note (3) (effective August 31, 2010).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

The Veteran's service treatment records were silent for any complaints of, treatment for, or diagnosis of peripheral vascular disease of the bilateral legs.  The Veteran's service treatment records revealed that the Veteran sustained a penetrating gunshot wound of the right anterior thigh, for which he was hospitalized and treated.  The wound was open on initial presentation.  The service treatment records did not show any evidence of artery and/or nerve involvement.  The wound required debridement and closure with a suture.  The wound was described as superficial; there was no indication the wound was through-and-through.  The course of hospital treatment was uneventful.  There was no indication of bone involvement.

The Veteran was first diagnosed with fairly severe peripheral vascular disease of the bilateral legs in a January 2002 VA treatment record.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for peripheral vascular disease of the bilateral legs is not warranted.

As an initial matter, as discussed above, the Board notes that peripheral vascular disease is not included on the list of presumptive medical disabilities due to Agent Orange exposure.  As such, service connection for peripheral vascular disease cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Regarding an award of service connection for peripheral vascular disease of the bilateral legs on a direct basis, at the outset, the Board notes that none of the VA examinations specifically addressed whether the Veteran's peripheral vascular disease of his bilateral legs may be directly related to service.  This oversight did not result in any prejudice to the Veteran nor render the examinations inadequate.  The question to be resolved is whether the Veteran's peripheral vascular disease of the bilateral legs is causally related to his service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh, on either a causation or an aggravation basis.  38 C.F.R. §§ 3.303, 3.310.   Such has been the Veteran's sole contention with respect to his peripheral vascular disease.  Indeed, the Veteran has not claimed that he actually experienced peripheral vascular disease while he was on active duty, and he has not claimed to have had a continuity of symptoms of peripheral vascular disease dating from his active duty through the present.  As the preponderance of the evidence does not show that peripheral vascular disease was incurred in service, or a medical nexus between the presently diagnosed peripheral vascular disease and the Veteran's service, service connection for peripheral vascular disease of the bilateral legs cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's peripheral vascular disease was either caused by or aggravated by his service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh.  In this regard, the April 2008 VA examiner noted that there was no evidence in the Veteran's service treatment records that the gunshot wound was a through-and-through, as there was no mention of an exit and an entrance wound.  The examiner noted that the service treatment records only noted debridement and suturing of a wound.  The examiner noted that the wound was described as being located on the "mid anterior right thigh."  The examiner noted that the injury was described as: "wound, open right thigh, no artery or nerve involvement.  Local anesthesia, procedure: Debridement, suture of wound."  The examiner noted that the physical examination found, "superficial gunshot wound anterior mid right thigh.  Normal distal pulses and sensory function."  X-ray imaging did not reveal any fracture of the femur.  The examiner found that the Veteran's current complaints were consistent with claudication related to arterial insufficiency in the lower extremities bilaterally.  The examiner found that these symptoms were less likely than not related to the gunshot wound to Muscle Group XIV.  She noted that there was no evidence of record or current clinical evidence of nerve or blood vessel damage related to the scars on the right thigh.  She further opined that with years of no complaints from the gunshot wound, it was less likely than not the gunshot wound aggravated or worsened the Veteran's arterial insufficiency beyond its normal progression.

Additionally, the March 2009 VA examiner reiterated that the Veteran's service treatment records surrounding his gunshot wound injury did not note any artery or nerve involvement.  The examiner cited to medical literature, which noted that although numerous diseases could cause intermittent claudication, the vast majority of patients with claudication suffered from peripheral artherosclerosis.  The examiner noted that the clinical history could help distinguish among some of the less common causes of this disorder.  She noted examples such as limb trauma, radiation exposure, vasculitis, or ergot use for migraines.  The examiner noted that the risk factors that favored the development of peripheral arterial atherosclerosis included diabetes, hyperlipidemia, cigarette smoking, and hypertension.  The examiner found that after a careful review of the service treatment records noting that the gunshot wound was superficial with no evidence for artery or nerve involvement; review of the current medical literature regarding risk factors and etiology for the development of peripheral artery disease; and a review of the intercurrent medical records showing a diagnosis of peripheral vascular disease 34 years after the gunshot wound, the Veteran's current bilateral lower extremity peripheral vascular disease was less likely than not due to or caused by the gunshot wound to the right thigh in service.

Additionally, the March 2011 VA examiner noted that the causes of peripheral vascular disease listed in the VA examination dated in March 2009 included the same things that caused heart and stroke disease.  The examiner noted that these causes took place gradually over time.  The examiner found that if the Veteran had had a vascular injury at the time of his injury, or even within a year, it would have manifested itself.  The examiner found that the peripheral vascular disease was less likely as not a result of the gunshot wound.  The examiner found further that the peripheral vascular disease was not aggravated by the gunshot wound on either the left or right leg.  The examiner noted that clinical signs of peripheral vascular disease included weak pulses, calf pain (claudication), and cool feet.  The examiner found that the Veteran's peripheral vascular disease was a result of his smoking, hypertension, alcohol abuse, and high cholesterol.  

The Board finds the April 2008, March 2009, and March 2011 opinions to be adequate and reliable, and affords them great probative weight.  

The Board acknowledges that the treating physician during the Veteran's hospitalization in January 2009 opined that the weakness of the Veteran's right thigh "may well have" contributed to the overall disability of his lower extremities that was significantly magnified with the atheromatous disease in his left femoral artery and in the trifurcation atherosclerosis of both legs. The Board has considered this evidence; however, the Board does not find this opinion to have significant probative value.  In this regard, the Board finds that the physician did not provide any rationale for this finding.  Moreover, in addressing the January 2009 physician's statement, the March 2011 VA examiner noted that at the time of the January 2009 hospitalization, the Veteran had an infected wound and would have been weaker in his right leg at that time.  The examiner found that this indicated an overall disability of the lower extremities was due to a combination of the service-connected disability and the other medical conditions, but without a cause-and-effect relationship.  

Considering the above, the Board finds that the April 2008, March 2009, and March 2011 examiners offer the strongest and most persuasive opinions and rationales regarding the etiology of the Veteran's peripheral vascular disease of the bilateral legs.  These opinions adequately explain why the Veteran's current peripheral vascular disease of the bilateral legs was not caused or aggravated by his service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh.  These opinions instead related the Veteran's peripheral vascular disease to his smoking, hypertension, alcohol abuse, and high cholesterol.  

The Board therefore finds that the expert opinions of the VA physicians greatly outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's peripheral vascular disease.  The etiology of the Veteran's peripheral vascular disease is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's peripheral vascular disease was caused by service or secondary to his service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's peripheral vascular disease, as well as consideration of all relevant lay and medical evidence of record.  

In summary, the weight of the evidence does not support a finding that the Veteran's current peripheral vascular disease of the bilateral legs is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected residuals of a penetrating gunshot wound of the right anterior/lateral thigh.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for peripheral vascular disease of the bilateral legs, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a disability rating higher than 10 percent for residuals of a penetrating gunshot wound of the right anterior/lateral thigh is denied.

Entitlement to service connection for left leg peripheral vascular disease is denied.

Entitlement to service connection for right leg peripheral vascular disease is denied.


REMAND

A review of the record shows that service connection is presently in effect for the Veteran for: PTSD, rated as 50 percent disabling; residuals of penetrating gunshot wound of the right anterior/lateral thigh, rated as 10 percent disabling; peripheral nerve damage of the right leg, rated as 10 percent disabling; and two scars on the right thigh, rated as noncompensable.  Because all of the Veteran's service-connected disabilities share a common etiology (combat-related gunshot wound in service) and have a combined service-connected disability evaluation of 60 percent, the Veteran meets the schedular requirements for TDIU.  38 C.F.R. § 4.16(a).  His March 2009 VA Form 21-8940 shows that he has usually been self-employed performing general labor such as construction, and has a middle school education.

The Veteran has claimed throughout the course of the appeal that he is unable to obtain a substantially gainful occupation due, in part, to his service-connected disabilities, namely his "leg problems."  Specifically, in a December 1991 VA examination, the Veteran indicated that he had lost time from work due to leg pain, numbness, and favoring his good leg.  In a statement dated in January 2008, the Veteran reported that he last worked in 2005.  He indicated that his legs kept him from being able to climb up ladders.  He reported having an eighth grade education.  In a statement dated in February 2008, the Veteran indicated that his employment had "come to nothing" because he could not walk or stand.  On VA examination in April 2008, the Veteran reported that he had not worked since the summer of 2007 (painting on a construction job) because he was unable to stand on his feet long enough to work.  On VA examination in March 2009, the Veteran indicated that he was not working due to trouble walking.  He reported that he was no longer able to work as a carpenter, which he had done most of his life, because the arteries in his legs were blocked, and he could no longer stand or walk for any length of time.  In a VA psychiatric examination dated in March 2009, the Veteran indicated that his primary occupation over the years was a self-employed carpenter.  He indicated that he liked to work for himself because he had difficulty dealing with supervisors.

In a May 2011 VA opinion, the examiner noted that the question of employability was difficult without actually examining the Veteran.  Nonetheless, the examiner concluded that the Veteran's service-connected right thigh disability would not prevent employment.  However, the examiner only discussed the impact of the Veteran's right thigh disability singularly, without consideration of the functional impairment from the Veteran's other service-connected disabilities in the aggregate, or a detailed rationale.  The examiner also did not suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  

The Board finds that the VA opinion contains inadequate findings with respect to whether the Veteran's service-connected disabilities render him unemployable.  In view of the foregoing, the Board is of the opinion that a new live VA examination of the Veteran is in order to determine whether the current manifestations associated with each of the Veteran's service-connected disabilities, considered alone and in conjunction with each other, render the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities, but rather on the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, 
	provide the claims file to an appropriate medical 
	professional who is qualified to offer a single opinion
regarding the functional impact resulting from his service-connected disabilities.  The examiner should review the claims file and discuss the functional limitations associated with, and expected effect on employment resulting from, the Veteran's service-connected PTSD, residuals of a penetrating 
   gunshot wound of the right anterior/lateral thigh, 
   peripheral nerve damage of the right leg, and two 
   scars on the right thigh, taking into consideration his 
   level of education, special training, and previous work 
   experience, but not his age or any impairment caused 
   by nonservice-connected disabilities.  
   
      In rendering the opinion, the examiner should address 
      any findings from previous VA examinations and 
      treatment records
      
      All opinions expressed should be accompanied by a 
      supporting rationale.

3.   After the development has been completed, adjudicate
   the claim for TDIU.  If the benefit sought remains 	denied, furnish the Veteran and his representative a 
   supplemental statement of the case and return the case 	to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


